Citation Nr: 1410623	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetic neuropathy.

4. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

5. Whether new and material evidence has been received to reopen a previously denied claim for service connection for colon cancer.

6. Entitlement to service connection for irritable bowel syndrome, claimed as being due to being a Prisoner of War (POW).
7.  Entitlement to service connection for degenerative joint disease/osteoarthritis of the whole body, claimed as being due to being a Prisoner of War (POW).

8. Entitlement to service connection for jungle rot of the bilateral feet.

9. Entitlement to service connection for malaria.

10. Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.

11. Entitlement to special monthly compensation based on aid and attendance/housebound.

12.  Entitlement to service connection for special monthly pension (SMP) benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2012 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection, and special monthly compensation and pension benefits claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the Veteran is presently competent to manage his funds without limitation.

2.  A June 2006 rating decision denied original claims for service connection for diabetes mellitus, colon cancer, and an acquired psychiatric disorder, new and material evidence was not received within one year of the decision, and the decision was not appealed.

3. An October 2007 rating decision denied reopening of the claims for service connection for diabetes mellitus and colon cancer and an original claim for service connection for diabetic neuropathy, new and material evidence was not received within one year of the decision, and the decision was not appealed.

4. A September 2009 rating decision denied reopening of the claim for service connection for diabetes mellitus, new and material evidence was not received within one year of the decision, and the decision was not appealed.

5. Evidence received since the June 2006, October 2007, and September 2009 rating decisions is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for diabetes mellitus, diabetic neuropathy, colon cancer, and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The Veteran is competent to handle disbursement of funds.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.353 (2013).

2. The June 2006, October 2007, and September 2009 rating decisions are final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005, 2007, and 2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4. Evidence submitted to reopen the claim of entitlement to service connection for diabetic neuropathy is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6. Evidence submitted to reopen the claim of entitlement to service connection for colon cancer is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board determines that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's claim.  Additionally, the Board grants the Veteran's claims to reopen previously denied claims for service connection for diabetes mellitus, diabetic nephropathy, colon cancer, and an acquired psychiatric disorder.  Therefore, no discussion of VA's duty to notify or assist is necessary. 

I. Competency

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a). A decision as to incompetency may be made by the RO, subject to appeal to the Board.  See 38 C.F.R. § 3.353(b).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102. 

The basis for the finding of incompetency was based on a September 2010 examination for housebound status and aid and attendance.  The examiner stated that the Veteran has a very poor memory and a problem processing information.  In addition, there are notes in VA treatment records that the Veteran had some difficulty paying bills.

However, in contrast is a November 2012 Competency Field Report.  The examiner observed that the Veteran was able to dress, feed, bathe, and groom himself.  The Veteran understood the purpose of the visit and could identify his household expenses and income and the approximate amounts of each and paid his bills.  The examiner recommended that the Veteran be re-rated as competent.   

In addition, the Veteran testified at a hearing in November 2013 at which he described his ability to pay his bills and manage his income.  In addition, he appeared at his hearing without representation and responded clearly and appropriately to the questions posed by the VLJ.  In light of these facts, the Board finds that the evidence in favor of the Veteran's claim is at least in equipoise.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the Board determines that it is at least as likely as not that the Veteran is competent to handle disbursement of funds under the provisions of 38 C.F.R. 
§ 3.353.  Therefore, his claim is granted.

II. New and Material Evidence

The Veteran contends that he suffers from diabetes mellitus and colon cancer due to herbicide exposure, diabetic neuropathy secondary to the diabetes mellitus, and an acquired psychiatric disorder due to sexual assault in military service.  The claims for service connection for diabetes mellitus and colon cancer were originally denied in June 2006 and then again in October 2007 due to the lack of new and material evidence.  The diabetes mellitus claim was also denied reopening in a September 2009 rating decision.  The acquired psychiatric disorder claim was denied in June 2006 as well, and the original diabetic neuropathy claim was also denied in September 2009.  The basis of the original June 2006 denials was that the evidence did not show service in the Republic of Vietnam and associated herbicide exposure, or evidence of colon cancer in service, or that his claimed stressors of personal assault were not verified.  The claims to reopen were denied in October 2007 and September 2009 as no new and material evidence addressing these elements had been received, and the diabetic neuropathy claim was denied as the diabetes mellitus claim had been denied.    

The Veteran did not appeal the June 2006, October 2007, and September 2009 decisions, nor was new and material evidence received within one year of those denials, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2005, 2007, and 2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.104, 3.156(b), 20.1100 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the June 2006, October 2007, and September 2009 rating decisions, additional VA treatment records and lay statements have been received, including the Veteran's personal testimony at an October 2012 hearing before a Decision Review Officer at the RO and at the November 2013 hearing before the VLJ.  The Board finds that this evidence consists of new and material evidence.  

With regard to the diabetes mellitus, diabetic neuropathy, and colon cancer claims, the Veteran testified in November 2013 that he was exposed to herbicides while serving in Germay during the Vietnam era.  As for the acquired psychiatric disorder claim, he mentioned both Fort Bragg and Fort Dix as locations where he was assaulted, and he had not reported these duty stations before.  Although the Veteran's herbicide exposure was investigated by the RO, it was not investigated in relation to exposure in Germany, and no development of the Veteran's acquired psychiatric disorder claim was done with regard to Fort Bragg and Fort Dix.  Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for diabetes mellitus, diabetic neuropathy, colon cancer, and an acquired psychiatric disorder has been received. Therefore, the claims to reopen the claims for service connection for diabetes mellitus, diabetic neuropathy, colon cancer, and an acquired psychiatric disorder are granted.


ORDER

The Veteran is competent for Department of Veterans Affairs benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353. As such, the appeal is granted. 

New and material evidence having been received, the claim for service connection for diabetes mellitus, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for diabetic neuropathy, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, is reopened, and, to that extent, the appeal is granted.

New and material evidence having been received, the claim for service connection for colon cancer, is reopened, and, to that extent, the appeal is granted.


REMAND

Regrettably, the Board determines that a remand of all issues on appeal is necessary to allow for further development of the record.  Specifically, other than Social Work notes, the most recent VA treatment records are dated in September 2007.  The Veteran testified at his July 2013 Board hearing that he receives treatment at the Huntington VA Medical Center (VAMC) for various disabilities, including a purported malaria relapse three months prior.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, all VA treatment notes for the Veteran dated from September 2007 forward should be added to the claims file.

VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal trauma without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her or him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 278 (1999).  While the Veteran was afforded such notice in connection with his original claim for service connection, he has not been provided that notice with regard to the current claim.  Thus, the Veteran should be sent another letter notifying him of the additional evidence he may submit in support of a claim for PTSD for personal assault as outlined in 38 C.F.R. § 3.304(f)(3) and the Court's decision in Patton.

In addition, the Veteran should be afforded VA examinations to assess the etiology of his acquired psychiatric disorder, regardless of whether his stressor has been verified, as he had psychiatric symptoms in service.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain all VA treatment notes for the Veteran from the Huntington VAMC and any associated outpatient clinics dated from September 2007 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his acquired psychiatric disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should identify any psychiatric diagnoses present and opine as to the following: 

a. If one or more of the Veteran's claimed stressors is verified and if PTSD is diagnosed, is it at least as likely as not (50 percent probability or more) that the Veteran's claimed PTSD is the result of a verified in-service stressor? 

b. If the Veteran is diagnosed with any other psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the diagnosed disorder is etiologically related to the Veteran's military service?  If so, the examiner should discuss what in-service symptoms were manifestations of an acquired psychiatric disorder rather than a personality disorder.  

A complete rationale for any opinion offered must be provided.

3. If, and only if, the Veteran's herbicide exposure is verified, schedule him for a VA examination to assess the existence and etiology of his colon cancer and its residuals, if any are currently present.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Identify any current disability associated with the Veteran's colon cancer, including residuals of treatment, such as a scar.

b. Is it at least as likely as not (50 percent probability or greater) that the current disability associated with the colon cancer is the result of herbicide exposure in service? 

A complete rationale for any opinion offered must be provided.

2. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


